Citation Nr: 1218648	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-33 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disability on the Veteran's back, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

3.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision that, in pertinent part, denied service connection for a skin disability; for peripheral neuropathy of both lower extremities; and for an acquired psychiatric disability, to include PTSD.  The Veteran timely appealed.

In correspondence dated in October 2007, the Veteran appeared to raise the issue of service connection for disability affecting his children.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for a skin disability on the Veteran's back is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that peripheral neuropathy of both lower extremities was present during active service, or is otherwise related to service.

2.  A clear preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disability, to include PTSD, that is related to a disease or injury during active service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of both lower extremities was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).

2.  An acquired psychiatric disability, to include PTSD, was not incurred or aggravated in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through November 2005 and March 2006 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.

While an April 2011 VA examination report referred to treatment records of VA Hines medical facility, which have not been associated with the claims file, the Board notes that the April 2011 examiner indicated that those records contained no documents of mental health treatment.  In essence, the records were not relevant to an issue on appeal.  Moreover, a review of VA's Compensation and Pension Record Interchange (CAPRI) system via "Virtual VA" showed no additional VA treatment records.

Given these facts, it appears that all relevant records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2011).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A.  Peripheral Neuropathy of Both Lower Extremities

In this case, the Veteran contends that peripheral neuropathy of both lower extremities is related to disease or injury sustained in active service, or is the result of exposure to herbicides in service.  The Veteran is in receipt of the Vietnam Service Medal; he served in the Republic of Vietnam from February 1967 to February 1968, and is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2002).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders:  Acute and subacute peripheral neuropathy is listed among the diseases presumed to be associated with Agent Orange exposure, and is defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

In this case, the Veteran reported the onset of peripheral neuropathy of both lower extremities in 2004, many years after his military discharge from service; and that the disability has persisted for more than two years.  By definition, the Veteran's peripheral neuropathy of both lower extremities is not an acute or subacute peripheral neuropathy.  The Board recognizes that his service treatment records note complaints of leg cramping at separation; however, there is no competent evidence suggesting that such symptoms were a manifestation of acute or subacute peripheral neuropathy, and no competent evidence otherwise suggesting that he developed such disability.  As such, the Veteran is not entitled to presumptive service connection for an acute or subacute peripheral neuropathy.

Moreover, the Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for neurological disabilities (other than Parkinson's disease, and acute and subacute peripheral neuropathy), including delayed and persistent peripheral neuropathy.  It was indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of other disability.  See Notice, 75 Fed. Reg. 32540-32548 (2010).

Thus, notwithstanding the fact that the Veteran served in Vietnam during the Vietnam era and is presumed to have had Agent Orange exposure, service connection on a presumptive basis as due to Agent Orange exposure is not warranted.  The Board notes, however, that even when the Secretary determines that a disability should not be added to the list of presumptive conditions, a claimant may still establish that service connection is warranted by showing that the claimed disability is at least as likely as not causally linked to herbicide exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Service treatment records do not reflect any findings or complaints of peripheral neuropathy, or of tingling or numbness in the lower extremities.

VA treatment records, dated in August 2004, reveal that neurological evaluation at that time was within normal limits.

During a September 2006 VA examination, the Veteran reported that he never had been told that he had diabetes mellitus.  Diagnostic and clinical testing did not reveal a finding of diabetes mellitus.  Based on such testing, the examiner found evidence neither of diabetes mellitus, nor of peripheral neuropathy. 

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The September 2006 VA examiner reviewed the Veteran's claims file and completed a comprehensive examination, but did not diagnose peripheral neuropathy.  The report of that examination weighs against a finding of current peripheral neuropathy of both lower extremities.  The Board finds the September 2006 VA examination report is factually accurate, fully articulated, and contains sound reasoning; it is afforded significant probative value.  

The Board has considered the Veteran's statements regarding peripheral neuropathy of both lower extremities as being among his current disabilities.  However, the Board finds the conclusions of the VA examiner, which are based on the results of diagnostic testing, and supported by rationale, to be more probative than references made by the Veteran.  Peripheral neuropathy of both lower extremities is not documented in the claims file, and there is no medical evidence that any peripheral neuropathy is in any way related to service.  To date, the Veteran has not been awarded service connection for any disability.  Hence, a basis for compensation is not established.  

The Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has peripheral neuropathy of both lower extremities.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Here, the evidence weighs in favor of the conclusions made by the VA examiner in September 2006.

The Veteran is not shown to have the medical expertise to diagnose peripheral neuropathy of both lower extremities.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for peripheral neuropathy of both lower extremities.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Acquired Psychiatric Disability, to Include PTSD

The Veteran contends that an acquired psychiatric disability, to include PTSD, had its onset in active service.

Service connection for PTSD requires a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f). 

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

Here, the Veteran reported being present at the Long Binh base in Vietnam during an enemy attack shortly after his arrival in Vietnam in February 1967, and being attacked by the enemy while in a convoy to Bearcat during the months of June 1967 to August 1967.  In this case, records in the claims file have verified the occurrence of a February 1967 attack at Long Binh base.  In fact, the actual occurrence of the Veteran's claimed stressors has been conceded.

What is missing to award service connection in this case is competent evidence showing the presence of a current psychiatric disability, to include PTSD, that had its onset in active service or within the first post-service year; or competent evidence of a current psychiatric disability, to include PTSD, and evidence linking a current psychiatric disability to active service.  The evidence does not reveal a diagnosis of any current psychiatric disability, to include PTSD.

Nor is there is no competent evidence of any psychiatric disability in service or within the first post-service year.

The report of an April 2011 VA examination reflects that the Veteran has not had any mental health treatment for PTSD or for any other psychiatric disability.  The Veteran reported working for over 25 years in government service, and reported having no disciplinary problems.  His current social life revolved around his church, his ministry, and his work with the elderly.  He reported being happy.  The Veteran did admit to having some nightmares and memories of Vietnam, but that those were only sporadically.  The Veteran did not endorse avoidance or emotional numbing criteria.  He was involved with others, and tried to help those with problems.  The Veteran experienced some mild arousal symptoms, but did not endorse the required symptoms for a formal diagnosis of PTSD.  His symptoms were in the mild range and did not affect his life, as he described it.  

Mental status examination revealed that the Veteran was mentally alert, oriented, verbal, and cooperative.  His grooming, hygiene, and dress were good; he had no problems with activities of daily living.  His speech was unremarkable for rate, flow, and volume.  His thought processes were coherent, organized, and relevant.  Hallucinations, delusions, and obsessive rituals were denied; none was noted.  The Veteran's mood was euthymic; he denied anxiety and depression.  His affect was congruent to mood.  His memory was unimpaired, and his attention and concentration were good.  The Veteran's insight and judgment were adequate.  The Veteran admitted to less-than-moderate drinking, and no use of illicit drugs.  No Axis I diagnosis was shown, and no cognitive deficits were noted.  The examiner opined that it was not as likely as not that the Veteran has PTSD secondary to his time in active service.

In assessing the probative value of the April 2011 examiner's opinion, the Board finds that it weighs against a finding that a psychiatric disability, to include PTSD, is related to disease or injury in active service.  Specifically, no psychiatric disability was found.  Moreover, the April 2011 examiner explained that the Veteran's current symptomatology did not meet criteria for an Axis I diagnosis of psychiatric disability; and that it was not as likely as not that the Veteran has PTSD secondary to his time in active service.  The Board finds the April 2011 examination report is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the April 2011 opinion is afforded significant probative value.  

The Board has considered that the evidence of record does not reflect treatment for any current psychiatric disability.  Hence, the conclusions of the VA examiner, which are based on the results of diagnostic testing and supported by rationale, are more probative than the Veteran's lay statements.

The Veteran is not shown to meet the diagnostic criteria for a psychiatric disability, to include PTSD.  Thus, a basis for compensation is not established.  

The Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has a psychiatric disability, to include PTSD.  Here, the evidence weighs in favor of the conclusions made by the VA examiner in April 2011.  The Veteran is not shown to have the medical expertise to diagnose PTSD.

Lastly, while there likely were stressors in active service, the competent evidence fails to link PTSD with those stressors in active service, and fails to establish the onset of psychiatric disability in active service or within the first post-service year.  

Because the competent evidence does not link PTSD to service, the weight of the evidence is against the claim.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for an acquired psychiatric disability, to include PTSD.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of both lower extremities is denied.

Service connection for an acquired psychiatric disability, to include PTSD, is denied.


REMAND

The Veteran contends that a skin disability on his back is caused by, or is a result of, his presumed exposure to Agent Orange in active service.  As noted above, the Veteran served in Vietnam from February 1967 to February 1968.

VA treatment records, dated in August 2004, include a diagnosis of acne vulgaris.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of skin disease on his back.  If a disability manifested by skin disease is diagnosed, the examiner should determine whether it is at least as likely as not (50 percent probability or more) that any such disability is the result of disease or injury incurred or aggravated during service, to specifically include the Veteran's presumed in-service exposure to herbicides.   The examiner should provide a rationale for opinions offered.

The Veteran's claims file, to include a copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


